      Case: 1:18-cv-01764-DCN Doc #: 12 Filed: 11/28/18 1 of 2. PageID #: 96



                     IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF OHIO, EASTERN DIVISION


 ROBERT SPENCER,
                                                     Case No. 1:18-cv-1764
                Plaintiff,
                                                     Judge Donald C. Nugent
     v.

 KENNETH FALZINI, et al.

                Defendants.


                 JOINT MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE



          The parties have reached final agreement on settlement terms, and jointly move to

continue the case management conference set for tomorrow, November 29, 2018, at 8:45 A.M.,

for one month.

          For cause, the parties state that they have finalized the monetary and non-monetary

terms that remained open as of their last filing, ECF Doc. No. 10, at 1-2, and have begun

executing and arranging payment of the settlement’s monetary sum. The parties have been

working diligently to complete the remaining administrative and procedural tasks, and expect to

complete execution and payment, and notice dismissal, within two weeks.

Respectfully submitted,


 /s/ Patrick Kabat                                 /s/ Daniel J. Rudary
 Subodh Chandra (OH Bar No. 0069233)               Daniel J. Rudary (0090482)
 Patrick Kabat (NY Bar No. 5280730)                Robert A. Hager (0040196)
 THE CHANDRA LAW FIRM LLC                          BRENNAN, MANNA & DIAMOND, LLC
 1265 West 6th Street                              75 E. Market Street
 Cleveland, Ohio 44113                             Akron, OH 44308
 T: 216.578.1700                                   T: (330) 253-5060
 F: 216.578.1800                                   F: (330) 253-1977

                                             Page 1 of 2
      Case: 1:18-cv-01764-DCN Doc #: 12 Filed: 11/28/18 2 of 2. PageID #: 97



Subodh.Chandra@ChandraLaw.com                    djrudary@bmdllc.com
Patrick.Kabat@ChandraLaw.com                     rahager@bmdllc.com

Attorneys for Plaintiff                          Attorneys for Defendants




                                  Certificate of Service

       The foregoing document was served on all parties by operation of the Court’s e-filing

system on November 28, 2018:


                                   /s/ Patrick Kabat
                                   One of the Attorneys for Plaintiff




                                         Page 2 of 2
